Citation Nr: 0945142	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right eye 
disability (claimed as total loss of vision of the right 
eye).

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability with internal derangement.

4.  Entitlement to service connection for hiatal hernia, with 
duodenal ulcer.

5.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected tinnitus.  

6.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 
1948, and from October 1950 to July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision in which the RO granted 
service connection for degenerative disc disease, lumbar 
spine, and assigned an initial rating of 0 percent, effective 
March 3, 2006, and denied service connection for a right knee 
condition and right eye condition.  Later that month, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating and the denial of service 
connection.  A statement of the case (SOC) was issued in 
April 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2008.  A supplemental SOC (SSOC) was issued in January 2009.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative disc disease of the lumbar spine, the Board 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating of 10 
percent during the pendency of the appeal, inasmuch as higher 
ratings for this disability are available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for submission of additional evidence in support of 
the claim for a higher initial rating.  To date, no 
additional evidence has been received.  

In October 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

The Board's decision addressing the claims for service 
connection for right eye and left knee disabilities is set 
forth below.  The remaining claims are addressed in the 
remand following the order; these matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  While the Veteran has complained of right knee pain, 
competent medical evidence does not establish a current right 
knee disability that is medically related to service.  

3.  A right eye disability was not shown in service, and 
while the Veteran now has poor visual acuity in the right 
eye, status post chemical exposure with diffuse retinal 
scarring and optic atrophy, the most persuasive evidence 
indicates that the chemical exposure resulting in right eye 
disability happened after service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection for right eye 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The May 2007 
rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the March 2006 
letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2009 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative.

The Board also finds that no additional RO action to further 
develop the record on any of the claims for service 
connection herein decided is warranted.  It does not appear 
that the service treatment records obtained are complete.  In 
this regard, while the Veteran has over 20 years of military 
service, the only service treatment records obtained were 
from the years 1952, 1956 through 1959, 1964, and 1965.  VA 
has made reasonable attempts to obtain a complete set of the 
service treatment records and, after these records could not 
be obtained, entered a memorandum of unavailability of 
records into the Veteran's file and notified him that the 
records could not be obtained and that he was ultimately 
responsible for providing the evidence.   Hence, no further 
RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Right Knee

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.

Service treatment records reflect no complaints, findings, or 
diagnosis pertinent to the right knee.  An April 1965 
examination of the lower extremities was normal.

Post service, a private treatment record dated in October 
1985 reflects that the Veteran hit his right knee cap on a 
car door at that time.  The assessment was soft tissue 
injury, rule out fracture.  In January 1987, the Veteran 
reported chronic right knee pain.  The examiner noted trauma 
to the knee one year prior.  The assessment was traumatic 
patellofemoral pain.  

More recently, in March 2006, a private physician performed a 
bilateral knees examination, complete with X-rays.  The 
physician's impression was that the Veteran had an 
essentially normal right knee.  In January 2007, the Veteran 
reported knee pain after "hard-core skiing."  The 
practitioner assessed primarily tendinitis, related to the 
skiing.  

During the Veteran's hearing, he testified that he hurt his 
knee unloading a plane when some cable hit him in his knees.  
He reported in-service treatment, and that he was sent to a 
civilian practitioner by the military.  He stated that he has 
had problems with his right knee since this incident.  In a 
previous statement, the Veteran reported that his knee 
developed symptoms in 1945, but that he did not go on sick 
call as this was during World War II and there were many 
fighter fights.  

Initially, the Board notes that competent medical evidence 
does not clearly establish that the Veteran has a current 
right knee disability.  Examination and X-ray in 2006 
revealed an essentially normal right knee.  The Board 
recognizes that the Veteran subsequently reported knee pain 
after skiing, and a practitioner assessed primarily 
tendinitis.  However, tendinitis-the inflammation of tendons 
and of tendon-muscle attachments (DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1864 (30th ed. 2003))-would not be a disability 
unless it was chronic or associated with underlying 
pathology.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (pain alone, without medical diagnosis or 
evidence of underlying pathology, does not constitute a 
disability for which service connection can be granted).  The 
Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Moreover, even if the Board was to accept the more recent, 
single assessment of primarily tendinitis, related to the 
skiing, as medical evidence of a current disability, service 
connection would still not be warranted.  The tendinitis is 
simply not shown to be related to any incident in service.  
In fact, the physician who noted the tendinitis specifically 
attributed it to the Veteran's recent skiing.  Moreover, 
neither the Veteran nor his representative has presented or 
identified any competent, probative medical evidence 
demonstrating a current right knee disability that is 
medically related to service.




B.  Right Eye

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied. 

The evidence of record clearly establishes that the Veteran 
currently has poor visual acuity in the right eye, status 
post chemical exposure with diffuse retinal scarring and 
optic atrophy, as reflected, for example, in an October 2008 
VA treatment record.  However, the record simply fails to 
establish that any current right eye disability is medically 
related to any incident of service.

Service treatment records reflect no diagnosis of right eye 
pathology.  In a March 1959 report of medical history, the 
Veteran did report having eye trouble, and explained that 
bright light was painful to his eyes.  Corrected vision in 
his right eye was reported as 20/20 at that time.  An April 
1965 examination report reflects a normal evaluation of the 
eyes and 20/20 corrected vision of the right eye.  

Moreover, no treatment for right eye pathology is shown for 
many years after the Veteran's discharge from service in 
1968.  In fact, no major problems with the right eye were 
noted during eye examinations in 1971 and 1975.  

A treatment record from January 1978 states that the 
Veteran's right eye was giving him trouble.  The practitioner 
indicated that this was probably due to the Veteran's recent 
chemical injury to his right eye, involving a solvent for 
cleaning equipment.  Corrected vision in the right eye was 
reported as 20/40 at that time.  Treatment records from 
February 1979 document the Veteran's complaints of hazy 
vision in his right eye for 3 weeks.  The assessment was 
central retinal vein occlusion right eye.  It was noted that 
the Veteran had solvent splashed in his right eye prior to 
the onset of hazy vision.  

In June 1979, a private physician commented that he first saw 
the Veteran in May 1979, and that the Veteran had had a 
sudden loss of vision in the right eye of approximately six 
months duration.  Best vision in the right eye was light 
perception.  The right eye demonstrated a complete central 
vein occlusion with hemorrhages scattered throughout the 
posterior pole.  

A private treatment record from August 2006 noted that the 
Veteran lost vision in his right eye years ago due to a 
venous occlusion.  In February 2007, corrected vision in the 
right eye was noted as 20/cf 2' (count fingers at two feet).  

An October 2008 VA treatment record noted that the Veteran 
had poor visual acuity in the right eye, status post chemical 
exposure with diffuse retinal scarring and optic atrophy.  

During his Board hearing, the Veteran testified that, while 
cleaning electronic equipment during service in 1945, fellow 
service members threw a chemical for cleaning (carbon 
tetrachloride) into his eyes on several occasions.  He stated 
that after this happened, his eyes burned and he could not 
see or his vision would be blurry for a few days.  A medic 
reportedly put patches on his eyes.  

None of the medical records reflecting a diagnosis of a right 
eye disability include any medical comment or opinion even 
suggesting that there exists a medical nexus between the 
Veteran's current right eye disability and his military 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical opinion.  
The medical evidence does suggest that the Veteran's right 
eye problems stem from having solvent splashed into his right 
eye; however, it does not indicate that this exposure 
happened during service.  

The Board notes the Veteran's argument, advanced in 
connection with this claim, that he got chemicals in his eyes 
during service, around 1945.  While not all of the Veteran's 
service treatment records were obtained, some records 
subsequent to 1945 were obtained.  These records show normal 
examinations of the eye.  In 1959, the Veteran reported eye 
trouble but only stated that bright light was painful to his 
eyes.  No report of chemical injury, blurred vision or loss 
of vision was reported by the Veteran.  Examination of the 
eyes in 1965 was normal and corrected vision in the right eye 
was 20/20 at that time.  The Board is giving more weight to 
the Veteran's statements contemporaneous with service-that 
his eye problems consisted of pain caused by bright light-
than to his current statements that he got chemicals in his 
eyes in 1945 with resulting symptoms, particularly given the 
1971 and 1975 eye examination reports that include no 
reference to any chemical injury, blurriness or loss of 
vision, and the medical records showing chemical exposure to 
the right eye in the late 1970's, as opposed to the 1940's.  

C.  Both Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, these claims turn on the medical matters of 
current disability (a medical diagnosis) and, if so, whether 
there exists a medical relationship between the current 
disability for which service connection is sought and 
service-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on the medical 
matters upon which these claims turn.   See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for right knee disability and 
right eye disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as competent, 
probative evidence does not support either claim,  that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for right knee disability is denied.

Service connection for right eye disability is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

During the August 2009 Board hearing, the Veteran asserted 
that his service-connected degenerative disc disease of the 
lumbar spine had worsened and warranted a higher rating.  He 
testified that he feels pain trying to bend forward 35 to 40 
degrees, which was a worsening over the last year.  He also 
stated that he had to use a specially prescribed mattress.  

On the Veteran's last VA examination in September 2007, 
forward flexion was to 75 degrees and the examiner stated 
that he could not appreciate any kyphoscoliosis (although 
past X-rays had shown scoliosis).  Since the Veteran's last 
VA examination, treatment records show nonalignment and 
kyphosis with a limited range of motion.  The Veteran was 
also reported to be very stiff in spinal movement.  X-rays 
showed severe degenerative disc disease.  

To ensure that the record reflect the current severity of the 
Veteran's degenerative disc disease of the lumbar spine, and 
in light of the Veteran's contentions of increased and 
additional symptomatology, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.   See 
38  U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the 
August 2009 hearing, the Veteran indicated his willingness to 
report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by (an) 
appropriate physician(s), at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim for higher initial rating for lumbar 
spine disability (as the original claim will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

The Board further finds that additional notification action 
regarding the claim for a higher rating for degenerative disc 
disease of the lumbar spine is warranted.  

In this case, the Veteran was provided notice of what was 
needed to substantiate the original claim for service 
connection for a low back disability, as well as how VA 
determines disability ratings, as well as the criteria for a 
higher rating for a back disability.  However, the Veteran 
has not been told what information and evidence is needed to 
support the claim for a higher initial rating.  The Board 
notes that action by the RO is required to satisfy the 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Additionally, the Board notes that, during his hearing, the 
Veteran indicated he had received recent treatment for his 
back from a private physician.  The record was left open for 
30 days so that the Veteran could submit these records; 
however, no records were received. While the Veteran is free 
to obtain these records himself and then submit them to VA, 
if he Veteran wants VA to obtain these records, he should 
identify these records and submit proper authorization so 
that VA may obtain them.  

Therefore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should, through a VCAA-compliant letter, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should also inform the Veteran of the information 
and evidence necessary to support his claim for a higher 
initial rating. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for higher initial rating 
should include consideration of whether "staged" rating of 
the Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Fenderson (cited to above) is appropriate.

As a final matter, the Board notes that, in a January 2009 
rating decision, the RO granted service connection for 
bilateral hearing loss and assigned a 0 percent rating for 
that disability.  The Veteran was furnished notice of this 
rating decision on February 20, 2009.  On March 6, 2009, the 
Veteran filed an NOD with the initial rating assigned for 
hearing loss.  Also, in a May 2009 rating decision, the RO 
denied the Veteran's claims for service connection for left 
knee disability with internal derangement, hiatal hernia with 
duodenal ulcer, and vertigo.  The Veteran was furnished 
notice of this rating decision on May 22, 2009.  On June 30, 
2009, the Veteran filed an NOD with this rating decision. 

As indicated, NODs have been filed with the above-noted 
claims; however, the RO has yet to issue an SOC with respect 
to any of the claims, the next step in the appellate process.  
See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded to the 
RO for the issuance of an SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC on the claims 
for a compensable rating for bilateral 
hearing loss and for service connection 
for left knee disability with internal 
derangement, hiatal hernia with duodenal 
ulcer, and vertigo, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on those issues.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, an initial 
compensable rating for bilateral hearing 
loss and service connection for left knee 
disability with internal derangement, 
hiatal hernia with duodenal ulcer, and 
vertigo-a timely appeal must be perfected 
within 60 days of the issuance of the SOC.

2.  The RO should, through a VCAA-
compliant letter to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a higher initial rating for 
degenerative disc disease of the lumbar 
spine.  

The RO's letter should explain how to 
establish entitlement to a higher initial 
rating for the disability. 
The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examination(s), by (an) 
appropriate physician(s), at a VA medical 
facility. The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction with 
his or her examination 

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's low back. The examiner 
should clearly identify whether any such 
problems constitute separately ratable 
neurological manifestation(s) of the 
service-connected low back disability.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the thoracolumbar spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  

The physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Considering all orthopedic and 
neurological findings, the physician 
should also render findings particularly 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS)-
specifically, comment as to the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher rating for degenerative disc 
disease of the lumbar spine in light of 
the pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's disability, 
pursuant to Fenderson (cited to above) is 
appropriate. 

9.  If the benefits sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The RO should not return to the claims 
file to the Board until after the Veteran 
perfects an appeal as to the issues 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


